PICKETT, Judge.
This is a companion suit to Coastal Contractors, Inc. v. Tri-City Construction Company, Inc. et al., Number 8,046 on the docket of this court, 238 So.2d 36, and consolidated with it for trial. For the reasons therein assigned, the defendant-appellant should be found liable solidarily with the co-defendant, Tri-City Construction Company, Inc., for the amount of ap-pellee’s claim, together with interest and attorney’s fees as provided by LSA-R.S. 38:2246.
A careful examination of all the evidence submitted on the hearing of plaintiff’s motion for a summary judgment convinces us that the Trial Court was justified in rendering the judgment from which this appeal was taken. The deposition of Allen E. Long, filed in evidence, discloses that Mr. Long was the general superintendent for Tri-City Construction Company, Inc., at the time the improvements were made on the Polk Street Bridge, and he was physically present at all times during its construction, looking after the interest of his employer. He testified that the invoice of plaintiff identified and filed in evidence as “Mack & Anders #1” represents material delivered to the Polk Street Project, and actually used therein. He said the amount of said invoice was the amount agreed upon. There is no counter affidavit or other evidence disputing the justness of the claim. Hence, the judgment of the Trial Court was fully justified.
Finding no manifest error in the judgment appealed, it is affirmed, at appellant’s cost.
Affirmed.